Title: To Benjamin Franklin from Remy d’Autun, [after 4 September 1781]
From: Autun, Remy d’
To: Franklin, Benjamin


In early February, 1781, Jonathan Williams, Jr. wrote Franklin a letter of introduction for John Shaffer, a young Philadelphian newly arrived in Nantes with a sum of money to purchase goods. He came from a well-respected family, carried an enthusiastic recommendation from Robert Morris, and, as he told Williams, intended to stay in Paris only long enough to see the city. He did more than tour the capital, however. Shaffer became involved, possibly unwittingly, in a financial deal that turned out to be a swindle, and on September 4 (shortly before his planned return to Philadelphia) he found himself in jail.

Shaffer’s trouble seems to have started in April, when he joined forces with one “Augustus Bernard.” Bernard represented himself as the commander of the lugger Hazard, for which he had obtained a privateering commission on October 6, 1777. Shaffer bought a share of the Hazard, and on April 20, 1781, he signed a bond for the ship, witnessed at Passy by William Temple Franklin and L’Air de Lamotte. Shaffer was the sole signatory. Bernard, who is listed on the bond as joint owner, must not have been present when the bond was issued. Later documents, summarized in our annotation below, suggest that he was at Le Havre where the Hazard was in port.
On his own in Paris, therefore, Shaffer then transacted the business that seems to have been the object of this venture: selling the Hazard, which was falsely advertised as being fully equipped and ready for sea. Or so claims the irate buyer in the present letter, the first in a series of documents that reveal a complicated story of deception. By the time this incident is brought to a conclusion, in late October, the buyer, M. d’Autun, claims to have learned that the incriminating “evidence” he mentions in the present letter was faked, and that Shaffer was innocent.
But the question remains: to what degree was d’Autun aware of— or even a participant in—Shaffer’s being framed (if indeed he was)? As letters arrive at Franklin’s door during the months of September and October and the evidence mounts, the story becomes less straightforward and the relationships among the principals less clear. Shaffer, in his initial letter to Franklin, alludes to his adversary as d’Autun Le Sage. His partner “Bernard” may in fact be the Frenchman “Benard.” Shaffer’s own lawyer, Lombard, refers to the Hazard’s co-owner not as “Bernard” but rather as “Morice,” who was represented at the sale by his proxy, sieur Edeline. A certain “Augustin Morice” turns up in Le Havre at the moment of the sale, when Bernard is also thought to be there; he is in the company of the scoundrel William Williams. We have not been able to entirely disentangle this confusion of roles and identities.
In 1783 Shaffer was again arrested for fraud. This time the case was so clear, Shaffer’s excuses so transparent, and his demands so annoying, that Franklin very nearly turned his back. When he did finally ask Vergennes for Shaffer’s release, the doctor recalled this earlier scrape in his summary of the convict’s career. Shaffer had fallen “into the hands of a Set of Sharpers, and being a young Man of very weak Understanding, having neither Good Sense enough to be an honest Man, nor Wit enough for a Rogue, though with a strong Inclination, they first cheated him, (as he complained to me,) and then join’d with him to cheat others.” According to a victim of this later fraud, the “sharpers” were none other than Edeline and the author of the present letter, Remy d’Autun.
 

  [after September 4, 1781]
  A Son Excellence le Ministre plenipotentiaire des etats unisde l’amerique pres la cour de france

Remy Dautun Ecuyer negotiant demeurant à Paris Cloître st. Oportune a l’honneur de representer a Votre excellence qu’il a eté forcé d’implorer le secours de la justice contre un habitant de Philadelphie qui a employé diverses manoeuvres a l’aide desquelles il est parvenu a lui enlever une somme Considerable.
Pour ne point abuser des momens trop pretieux de Vôtre excellence il n’entrera pas dans tous les details de cette affaire malheureuse.
Il Vous exposera seulement que jean Shaffer se disant officier ameriquain s’est introduit chéz lui sous le pretexte de lui vendre un navire armé en course qu’il lui annonça garni de tous ses agrés apporaux provisions et munitions.

Le prix Convenu à 60,000 l.t. l’acte de Vente fut passé devant les notaires du châtelet à la suitte duquel est un etat detaillé de ce qui composoit le navire et le prix en fut compté.
Pour sureté de cette Vente et du deficit qui pouroit se trouver dans les objets designés Shaffer affecta specialement un cutter quil annonça egalement lui appartenir et dont il avoit prudamment Vendu le tiers au Sr. D’autun.
Celui-ci daprés la Vente partit pour le port du havre oú etoit Le navire Vendu a l’effet de l’envoyer en course.
Verriffication faitte du navire et d’aprés les procés Verbaux dressés tant par l’huissier que par un ecrivain de la marine il se trouva un deficit de prés de 30,000 l.t. il se presenta des fournisseurs qui repettoient la majeure partie des objets trouvés existans; le monde Composant l’equipage fit apparoitre des sentimens obtenus contre Shaffer qui le condamnent a payer des indemnités montantes à peu prés a 7000 l.t.
Demaniere que le Sr. Dautun se trouve avoir payé 60,000 l.t. un objet dans lequel son Vendeur n’avoit peut être pas 4000 l.t.
Voulant se Venger sur le Cutter il prit des informations et fut instruit qu’il n’appartenoit point a Shaffer et ne lui avoit jamais appartenu.
Trompé aussi fortement le S. Dautun de Retour a Paris se disposoit a Reclamer contre son vendeur les sommes q’uil lui avoit payées lorsq’uil apprit que celui-ci etoit à la Veille de repartir pour Philadelphie.
Alors il a rendu plainte a fait informer des faits et a obtenu de la justice un decret en vertu duquel Shaffer a ete constitué prisonnier le quatre de ce mois au Grand Châtelet.
La Correspondance prouve que la fraude a eté commise de dessein premedité et qu’il prenoit plaisir a tromper la nation françoise qu’il apostrophe d’une maniere indecente dans ses lettres.

Le Sr. Dautun avant de Recourir à la Voye judiciaire auroit Sollicité de Vôtre Excellence la justice qui lui est due et que Vôtre credit et Vôtre autorité peuvent lui procurer si le depart trop prochain de Shaffer ne l’avoit forcé a sassurer promptement de sa personne.
Si Vôtre Excellence desire des details plus particuliers sur cette affaire le Sr. Dautun les lui soumettra aux premiers ordres et il espere qu’elle fermera jusque la L’oreille a toute Reclamation de la part de L’accuse le Sr. Dautun fait Vôtre excellence juge absolu de sa cause et la laisse maîtresse de disposer de ses interets./.
